Title: To Benjamin Franklin from the Marquis de Condorcet, 26 March 1780
From: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de
To: Franklin, Benjamin


Monsieur et très illustre Confrere,
Ce 26. Mars. [1780]
Vous aviez eu la bonte de me promettre de m’envoier des lettres pour recomander a vos amis d’amérique le Prince Emmanuel de Salm. Vous m’avez oublié. Cependant il part demain et je voudrais bien avoir Les lettres ce matin.
J’ai oublié de vous parler d’un point essentiel, du cheval de monture en trouve-t-on en Amérique de bien dressés, qui soient un peu grands (le p. de Salm a près de Six pieds) et qui aient la vigueur Convenable. On disait que le general Du Coudrai avait été noié par la faute de son cheval américain.
Recevez mes excuses de la peine que je vous donne, et daignez agréer, Monsieur et très illustre Confrere, les sentimens de respect et d’attachement que je vous ai voués.
Le Mis. DE Condorcet
 
Addressed: A Monsieur / Monsieur franklin
